Title: To James Madison from John Gavino, 13 February 1803 (Abstract)
From: Gavino, John
To: Madison, James


13 February 1803, Gibraltar. No. 113. Refers to his last dispatch, no. 112 [11 Feb. 1803], which covered a 23 Nov. dispatch from O’Brien. Transmits a report of arrivals at Gibraltar for the last six months of 1802 [not found]. Has no other news.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

